Name: Commission Implementing Decision (EU) 2017/1910 of 17 October 2017 amending Decision 93/52/EEC as regards the brucellosis (B. melitensis)-free status of certain regions of Spain, Decision 2003/467/EC as regards the official bovine brucellosis-free status of Cyprus and of certain regions of Spain, and as regards the official enzootic-bovine-leucosis-free status of Italy, and Decision 2005/779/EC as regards the swine vesicular disease-free status of the region of Campania of Italy (notified under document C(2017) 6891) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  agricultural activity;  Europe;  regions of EU Member States;  agricultural policy
 Date Published: 2017-10-19

 19.10.2017 EN Official Journal of the European Union L 269/46 COMMISSION IMPLEMENTING DECISION (EU) 2017/1910 of 17 October 2017 amending Decision 93/52/EEC as regards the brucellosis (B. melitensis)-free status of certain regions of Spain, Decision 2003/467/EC as regards the official bovine brucellosis-free status of Cyprus and of certain regions of Spain, and as regards the official enzootic-bovine-leucosis-free status of Italy, and Decision 2005/779/EC as regards the swine vesicular disease-free status of the region of Campania of Italy (notified under document C(2017) 6891) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular paragraph 7 of Annex A.II and Section E of Chapter I of Annex D thereto, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (3), and in particular Section II of Chapter 1 of Annex A thereto, Whereas: (1) Directive 91/68/EEC establishes the animal health conditions governing trade in the Union in ovine and caprine animals. It lays down the conditions whereby Member States or regions thereof may be recognised as being officially free of brucellosis (Brucella melitensis). (2) Commission Decision 93/52/EEC (4) provides that the regions of the Member States referred to in Annex II thereto are recognised as officially free of brucellosis (B. melitensis) in accordance with the conditions laid down in Directive 91/68/EEC. (3) Spain has submitted to the Commission documentation demonstrating that the Autonomous Communities of La Rioja and of Valencia, and the Provinces of Albacete, Cuenca and Guadalajara of the Autonomous Community of Castilla-La Mancha, comply with the conditions laid down in Directive 91/68/EEC in order to be recognised as officially free of brucellosis (B. melitensis) as regards ovine and caprine herds. (4) Following the evaluation of the documentation submitted by Spain, the Autonomous Communities of La Rioja and of Valencia, and the Provinces of Albacete, Cuenca and Guadalajara of the Autonomous Community of Castilla-La Mancha, should be recognised as being officially free of brucellosis (B. melitensis) as regards ovine and caprine herds. (5) The entry for Spain in Annex II to Decision 93/52/EEC should therefore be amended accordingly. (6) Directive 64/432/EEC applies to trade within the Union in bovine animals and swine. It lays down the conditions whereby a Member State or a region thereof may be declared officially brucellosis-free or officially enzootic-bovine-leucosis-free as regards bovine herds. (7) Commission Decision 2003/467/EC (5) provides that the Member States and regions thereof which are listed respectively in Chapters 1 and 2 of Annex II thereto are declared officially brucellosis-free as regards bovine herds. Decision 2003/467/EC also provides that the Member States and regions thereof which are listed respectively in Chapters 1 and 2 of Annex III thereto are declared officially enzootic-bovine-leucosis-free as regards bovine herds. (8) Cyprus has submitted to the Commission documentation demonstrating that its whole territory complies with the conditions laid down in Directive 64/432/EEC in order to be declared officially brucellosis-free as regards bovine herds. (9) Following the evaluation of the documentation submitted by Cyprus, that Member State should be recognised as an officially brucellosis-free Member State as regards bovine herds and listed accordingly in Chapter 1 of Annex II to Decision 2003/467/EC. (10) Spain has submitted to the Commission documentation demonstrating that the Autonomous Communities of CataluÃ ±a, Castilla-La Mancha, and Galicia, and the Province of Zamora of the Autonomous Community of Castilla y LeÃ ³n, comply with the conditions laid down in Directive 64/432/EEC in order to be declared officially brucellosis-free as regards bovine herds. (11) Following the evaluation of the documentation submitted by Spain, the Autonomous Communities of CataluÃ ±a, Castilla-La Mancha, and Galicia, and the Province of Zamora of the Autonomous Community of Castilla y LeÃ ³n should be declared officially brucellosis-free regions as regards bovine herds and listed accordingly in Chapter 2 of Annex II to Decision 2003/467/EC. (12) Certain regions of Italy are currently listed in Chapter 2 of Annex III to Decision 2003/467/EC as officially enzootic-bovine-leucosis-free regions. Italy has now submitted to the Commission documentation demonstrating that its whole territory complies with the conditions laid down in Directive 64/432/EEC in order to be declared officially enzootic-bovine-leucosis-free as regards bovine herds. (13) Following the evaluation of the documentation submitted by Italy, that Member State should be declared an officially enzootic-bovine-leucosis-free Member State as regards bovine herds and listed accordingly in Chapter 1 of Annex III to Decision 2003/467/EC, and the references to certain regions of that Member State in Chapter 2 of that Annex should be deleted. (14) Annexes II and III to Decision 2003/467/EC should therefore be amended accordingly. (15) Commission Decision 2005/779/EC (6) was adopted following outbreaks of swine vesicular disease in Italy. It lays down animal health rules as regards swine vesicular disease for the regions of that Member State that are recognised as free from swine vesicular disease and that are listed in Annex I to that Decision, and also for the regions of that Member State that are not recognised as free from that disease and that are listed in Annex II to that Decision. (16) A programme for the eradication and monitoring of swine vesicular disease has been implemented in Italy for several years, with a view to achieving swine vesicular disease-free status for all regions of that Member State. Italy has submitted new information to the Commission as regards the swine vesicular disease-free status of the region of Campania, demonstrating that the disease has been eradicated from that region. (17) Following the examination of the information submitted by Italy, the region of Campania should be recognised as free from swine vesicular disease and that region should be deleted from the list in Annex II to Decision 2005/779/EC and listed instead in Annex I to that Decision. (18) Annexes I and II to Decision 2005/779/EC should therefore be amended accordingly. (19) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 93/52/EEC is amended in accordance with Annex I to this Decision. Article 2 Annexes II and III to Decision 2003/467/EC are amended in accordance with Annex II to this Decision. Article 3 Annexes I and II to Decision 2005/779/EC are amended in accordance with Annex III to this Decision. Article 4 This Decision is addressed to the Member States. Done at Brussels, 17 October 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 46, 19.2.1991, p. 19. (4) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (OJ L 13, 21.1.1993, p. 14). (5) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis, and enzootic-bovine-leucosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). (6) Commission Decision 2005/779/EC of 8 November 2005 concerning animal health protection measures against swine vesicular disease in Italy (OJ L 293, 9.11.2005, p. 28). ANNEX I In Annex II to Decision 93/52/EEC, the entry for Spain is replaced by the following: In Spain:  Autonomous Community of Asturias,  Autonomous Community of the Balearic Islands,  Autonomous Community of the Canary Islands,  Autonomous Community of Cantabria,  Autonomous Community of Castilla-La Mancha: Provinces of Albacete, Cuenca and Guadalajara,  Autonomous Community of Castilla y LeÃ ³n,  Autonomous Community of Extremadura,  Autonomous Community of Galicia,  Autonomous Community of La Rioja,  Autonomous Community of Navarra,  Autonomous Community of Pais Vasco,  Autonomous Community of Valencia.. ANNEX II Annexes II and III to Decision 2003/467/EC are amended as follows: (1) Annex II is amended as follows: (a) Chapter 1 is replaced by the following: CHAPTER 1 Officially brucellosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia IE Ireland FR France CY Cyprus LV Latvia LT Lithuania LU Luxembourg MT Malta NL Netherlands AT Austria PL Poland RO Romania SI Slovenia SK Slovakia FI Finland SE Sweden; (b) in Chapter 2, the entry for Spain is replaced by the following: In Spain:  Autonomous Community of Asturias,  Autonomous Community of the Balearic Islands,  Autonomous Community of the Canary Islands,  Autonomous Community of Castilla-La Mancha,  Autonomous Community of Castilla y LeÃ ³n: Provinces of Burgos, Soria, Valladolid and Zamora,  Autonomous Community of CataluÃ ±a,  Autonomous Community of Galicia,  Autonomous Community of La Rioja,  Autonomous Community of Murcia,  Autonomous Community of Navarra,  Autonomous Community of Pais Vasco.; (2) Annex III is amended as follows: (a) Chapter 1 is replaced by the following: CHAPTER 1 Officially enzootic-bovine-leucosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia IE Ireland ES Spain IT Italy CY Cyprus LV Latvia LT Lithuania LU Luxembourg NL Netherlands AT Austria PL Poland SI Slovenia SK Slovakia FI Finland SE Sweden UK United Kingdom; (b) in Chapter 2, the entry for Italy is deleted. ANNEX III Annexes I and II to Decision 2005/779/EC are amended as follows: (1) in Annex I, the following entry is inserted between the entry for Basilicata and the entry for Emilia-Romagna:  Campania; (2) in Annex II, the entry for Campania is deleted.